 In the Matterof REPUBLIC FILTERS INC.andINDEPENDENT FILTERWORKERS ASSOCIATIONCase No. R-5352P.Decided June 1, 1943Mr. Charles C. St alter,of Paterson, N. J., for the Company.Mr. Donald G. Collester,of'Clifton,.N. J., for the Independent.Mr. Dominic DiGalbo,of Passaic, N. J., for the U. A. W.-C. I. O.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEIUpon petition duly filed by Independent Filter Workers Associa-titon, herein called the Independent, alleging that a question affectingcommerce had arisen concerning the representation of employees ofRepublic Filters Inc., Paterson, New Jersey, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Daniel Baker, Trial Examiner.Said hearing was held at Paterson,, New Jersey, on May 13, 1943.Atthe commencement of the hearing the Trial Examiner granted a mo-tion of United Automobile, Aircraft & Agricultural ImplementWorkers of America, Local 700, herein called the U. A. W.-C. I. O.,to intervene.The Company, the Independent, and the U. A. W.-C. I. O. appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence hearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTJ. THE BUSINESSOF THE COMPANYRepublic Filters Inc., is a New Jersey corporation operating twoplants at Paterson, New Jersey, where it is engaged inthe manu-50 N. L.R B, No. 5.-18 REPUBLIC F'IIJFE'RS INC.19,facture of filters and filter equipment.During 1942 the, Companyused raw materials valued in excess of $50,000, about,70 percent ofwhich was shipped to it from points outside the State of New Jersey.During the same period the Company sold finished products valuedin excess of $250,000, approximately 90 percent of which was shippedto points outside the State of New Jersey.The Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workers ofAmerica, Local 700, is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.Independent FilterWorkers Association is an unaffiliated labororganization, admitting to membership employees of the, Company.III.THE .QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize either the Independent or theU. A. W.-C. I. O. as the exclusive collective bargaining representativeof its employees until such time as one or the other is certified by theBoard.The'U. A. W.-C. I. O. contends that inasmuch as prior4o the Inde-pendent's claim upon the Company, the Company agreed to grantexclusive recognition to the U. A. W.-C. I. 0., the petition in theinstant proceeding should be dismissed.The record indicates thatthe U. A. W.-C. I. O. made its first claim upon the Company on Janu-ary 6, 1943.On January 8, 1943, the Company notified the U. A. W.-C. I. O. that it would contact it in the future to arrange for a confer-ence.On February 17, 1943, the Company advised the U. A. W:-C. I. O., that "the method of employee and employer relationshipis quite satisfactory, as it exists today"' and refused to meet. with theU. A: W.-C. I. O... It is apparent that the U. A. W.-C. I. O. had notbeen accorded recognition as exclusive collective bargaining repre-sentative of the, Company's - employees.However, assuming theU. A. W.-C. I. O. had been accorded such recognition it would not bea bar to the instant proceeding.1A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Independent and the U. A. W.-C. I. O.'SeeMatter of Henry Weis Manufacturing Company, IncorporatedandUnited Paper,I ofelt y 1C Toy Woi leersInternationalUnion, C 1 0 , 49 N L R. B , 511 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach represents a substantial number of employees in the unit here-inafter found to be appropriate.2-IWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningIV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allemployees at the 204 and 224-232 21st Avenue plants of the Company,excluding office employees, executives, foremen, assistant foremen,supervisors, laboratory technicians, draftsmen, salesmen, watchmen,and supervisory employees generally, constitute -a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find' that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The U. A. W.-C. I. O. requests that the pay roll of January 6, 1943,be used to determine eligibility.However, inasmuch as no persuasive-reasons appear as to why we should depart from our usual practice, weshall direct that the employees in the appropriate unit who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction, shall be eligible to vote.The U. A: W.-C: I. O. requests that it appear on the ballot as"U. A. W.-C. I. 0., Local 700."The request is hereby granted.DIRECTION ' OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it.ishereby-DIRECrED that, as part of the investigation to ascertain ' representa-tives for the purposes of collective bargaining, with Republic -FiltersInc., Paterson, New Jersey, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromThe RegionalDirector reported that the Independent presented 26 membership-applica-tion cards bearing apparently genuine signatures of persons whose names appear on theFebruary 20, 1943, pay roll of the Company.He furtherreported that the U A W -C I 0 presented20 membership application cards bearing apparently genuine-signaturesof persons on that pay rollThere are approximately 48 persons in the appropriate unit. REPUBLIC FIIIFERS INC.21the dote of this Direction,under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 10, of said Rules and Regulations,among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately,preceding the date ofthis Direction,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause,to determinewhether they desire to be represented by theU. A. W.-C.I.0., Local700, or`by Independent Filter Workers Association,for the purposesof collective bargaining,or by neither.cx36105--44 --, 3